GOODING, C. J.
In this case the trial court gave the following instruction: “In considering the question of guilt or innocence the jury had the right, and it is its duty, to examine carefully into the credibility of the witnesses; and in investigating the question of credibility the jury has a right to take into consideration the motives of witnesses so far as *92the position or testimony of a witness discloses any motive, and if the jury finds that any witness has'sworn falsely on a material fact they have the right to disregard his whole testimony, except so far as the testimony of such witness be corroborated by other credible evidence in the case.” The maxim, Falsus in Wno, falsus in omiibus, applies only in case the witness has knowingly and willfully sworn falsely. The instruction, as given, we think was erroneous. The judgment should be reversed. Pope v. Dodson, 58 Ill. 365; McClure v. Williams, 65 Ill. 392; Barney v. Dudley, 40 Kan. 247, 19 Pac. 550; Hillman v. Schwenk, 68 Mich. 293, 36 N. W. 77; Railroad Co. v. Hack, 66 Ill. 243.
Kibbey, J., concurs specially.